NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

ANN W. COMBEE,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4028
                                             )
DEPARTMENT OF                                )
TRANSPORTATION,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 5, 2018.

Appeal from the Department of
Transportation.

Jean Marie Henne of Jean M. Henne, P.A.,
Winter Haven, for Appellant.

Marc Peoples, Assistant General Counsel,
Department of Transportation, Tallahassee,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.